BUCHWALTER, P. J.
S.T. Crew, the owner of a garage along the Pennsylvania R. R. Co. right of way brought this action to recover damages' of the railroad Co. for a fire allaged to have been caused by sparks emitted from a passing locomotive operated by the company.
The company filed answer, which, in the contention of Crew is merely a sham and un-, true. He made no motion to strike- such answer, but after an adverse verdict filed motion for a judgment on the pleadings. Hamilton Common Pleas overruled this motion and entered judgment on the verdict.
On proceedings in error, the Court of Appeals held:
1. Where plaintiff has reason to believe that answer is a sham and untrue, motion to strike from files is the proper recourse.
Judgment of Common Pleas affirmed.